 Case 2:21-cv-02002-PKH Document 25              Filed 08/23/21 Page 1 of 1 PageID #: 87




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION


JEFFERY DALE WILLIAMSON                                                            PLAINTIFF

   v.                             CASE NO. 2:21-CV-2002

SHERIFF HOBE RUNION, ET AL.                                                    DEFENDANTS

                                           ORDER

        The Court has received a report and recommendation (Doc. 23) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that Plaintiff’s Complaint (Doc. 1) be dismissed without

prejudice. The report and recommendation is proper, contains no clear error, and is ADOPTED

IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

        Judgment will be entered accordingly.

        IT IS SO ORDERED this August 23, 2021,


                                                   /s/P. K. Holmes III
                                                   P.K. HOLMES III
                                                   U.S. DISTRICT JUDGE
